DETAILED ACTION
Claims 1-20 are pending.  Claims 3, 4, 8-10, 14, 16 and 18 are withdrawn. 
This action is in response to the amendment filed 1/19/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/19/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments that since the “open communication of the coupling of Challender et al. is created via the axial movement of the passageway 16 to passageway 64, then the prior art does not disclose that the first passageway portion and the second passageway portion is static, is not persuasive, since Challender et al. teaches, that the first and second passageway portions are static, since the surface of 65 and the rightmost end of 24 are static in that these portions have no moving parts, as best understood by the term “static”.
Since applicant’s arguments are not persuasive and the amendments necessitated the new grounds for rejections, the action has been made Final.





Election/Restrictions
Applicant's election with traverse of species II in the reply filed on 7/22/2020 is acknowledged.  The traversal is on the ground(s) that the species is not believed to create an undue burden.  This is not found persuasive because a search of additional mutually exclusive features in patentably distinct inventions constitutes a burdensome search and examination. To establish burden of search, there are three criterions: The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification; The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; The species or groupings of patentably indistinct species have acquired a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). In the instant case, the mutually exclusive characteristics of the volumes of the first and second connectors having tapered sidewalls require a different field of search which require different search strategies or search queries. Therefor claims reciting the limitations to the non-elected species I and III as in claims 3, 4 as an example, are withdrawn, as this feature is not shown in Figures 3 and 4 and are not disclosed as being obvious to one of ordinary skill in the art, further structural details regarding the inner sealing configuration and the mating threading configuration further distinguish mutually characteristics between the species. 
Claims 3, 4, 8-10, 14, 16 and 18 are withdrawn.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings filed 1/19/2021, are not acceptable since the amendment introduces new structural features that have not been shown, such as the first passageway portion is static. The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first passageway portion is static must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Since the drawings are not accepted, the initial objections remain, however would have been acceptable had the new feature been shown.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 106.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second valve in the second connector must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The amendment to the specification has been entered.
Claim Objections
Applicant’s amendment overcomes the prior objection.
Claim Rejections - 35 USC § 112
Applicant’s amendment overcomes the prior rejection.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 2, 5-7, 11-13, 15, 17, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 20 recite that the first passageway is static, which does not appear to have written support in the originally filed application.
 Paragraph 0029 in the instant application discloses that 136 surface is static “(i.e., devoid of any moving parts)”, no other original written disclosure is present regarding the “first passageway is static”. No new matter should be entered. 

It is noted, that applicant may claim structure previously disclosed in the originally filed drawings without the addition of New matter, but written support is required in the specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 2, 5-7, 11-13, 15, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 20 recite that the first and second passageway portions are static. This is unclear as to how both portions are static, since in order to connect the two mating connectors at least one half would be required to be moveable, since applicant has argued that the axial movement of the connection process created the communication of the passageways 16 and 64. 
It is unclear if the claim is to be interpreted that the passageway portions themselves have no moving components, or if the both connectors are to remain static.
Appropriate correction is required.




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-7, 11-13, 15, 17, 19 and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Challender et al. (US 5492147). The claims are rejected as best understood based on the 112 rejections above.
Regarding claim 1, Challender et al. disclose a tubular coupling (10,20, see Fig.1) comprising: 
a first connector (20) comprising;
     a body (20,90,75) defining a first passageway portion (the surface of the passageway 65) and a valve area (within 75,90), wherein the first passageway is static (the surface of the passageway itself does not have any moving components at this surface 65) and wherein the valve area comprises: 

   a second volume (81,76) in fluid communication with the first volume (in the connected position); and 
    a first valve (85,80,94) disposed in the first volume of the valve area; and 
a second connector (10) adapted to receive at least a portion (the left part of 63) of the first connector, the second connector comprising,
a body (11,38) defining a second passageway portion (rightmost end of 24, the end of 24 itself does not have any moving components at this surface) and a valve area (within 11,38) and wherein the second passageway portion is static and wherein, 
the valve area comprises;
    a first volume (within 40) adjacent to an end of the second passageway portion; and 
a second volume (in 17) in fluid communication (when connected) with the first volume; and 
a second valve (31,26) disposed in the first volume of the valve area, wherein the first and second valves are adapted to translate into the second volumes of the first and second connectors (see Fig. 4), and wherein the first and second passageway portions are adapted to be in fluid communication when the first and second valves are disposed in the second volumes of the first and second connectors (as shown in Figure 3, the two portions are in fluid communication).



Regarding claim 5, Challender et al. disclose wherein the first valve comprises a polymer (as shown in Fig. 1, 80 is cross-hatched using the plastic/resin representation of a thick line next to a thin line, MPEP, 37 CFR 1.84 (h), 608.02 IX).

Regarding claim 6, Challender et al. disclose the body of at least one of the first and second connectors comprises at least one of a plastic such as a thermoplastic, a thermoset, or a rubber, and a metal (the bodies (90/75 and 11/38), are shown as being made of resin/plastic as shown in Fig. 1, are cross-hatched using the plastic/resin representation of a thick line next to a thin line, MPEP, 37 CFR 1.84 (h), 608.02 IX).
Regarding claim 7, Challender et al. disclose the first and second connectors are adapted to secure to one another via a bayonet connection, an interference fit (56/57 with 91, col. 5,52-59), engageable fasteners, or any combination thereof.

Regarding claim 11, Challender et al. disclose the first passageway portion is disconnected from an external environment (the outer external environment) when the first valve is disposed in the first volume of the valve area of the first connector (as shown in Figure 1 in the disconnected position).



Regarding claim 13, Challender et al. disclose the first valve is spaced apart from the first passageway portion when the first valve is disposed in the second volume of the valve area of the first connector, and wherein the second valve is spaced apart from the second passageway portion when the second valve is disposed in the second volume of the valve area of the second connector (as shown in Figure 4, the first and second valves are spaced in this manner, the valves do not go into the two passageway portions and therefor are spaced from the passageways).

Regarding claim 15, Challender et al. disclose the body of the first connector comprises: a base portion (75); and an engagement portion (90) extending from the base portion, wherein the engagement portion is adapted to extend coaxial with an engagement portion (50, see Fig. 6) of the second connector, and wherein the base portion is spaced apart from the second connector.
Regarding claim 17, Challender et al. disclose the first and second passageway portions are adapted to form a continuous passageway in the connected state (see Fig. 4).



a body (75,90) defining a first passageway portion (65, the surface of the passageway at 65) and a valve area (within 75,90), wherein the first passageway portion is static (the surface of the passageway itself does not have any moving components at this surface 65) and wherein the valve area comprises: 
a first volume (within 91) adjacent to an end of the first passageway portion; and 
a second volume (81) in fluid communication (in the connected positon) with the first volume; and 
a first valve (80,84,85,95,94) disposed in the first volume of the valve area, wherein the first valve is adapted to translate into the second volume when the first connector is coupled with a second connector (10), and wherein the first and second connectors are adapted to be in fluid communication when the first valve is disposed in the second volume of the first connector.

Regarding claim 20, Challender et al. disclose coupling tubulars (10,20) comprising: providing a first connector (20) coupled to a first tubular (62) and a second connector (10) coupled to a second tubular (15), wherein the first connector comprises a body (75,90) defining a first passageway portion (the surface of the passageway itself does not have any moving components at this surface 65) and a valve area (within 75,90) and the second connector comprises a body (11,39) defining a second passageway portion (the rightmost end of 24, the end of 24 itself does not have any moving components at this surface) and a valve area (within 11,39); translating the first and second connectors together until a valve (80,85,95,85) within first connector moves 
 	Regarding method claim 20, the device shown by Challender et al. will perform the method as recited in claim 20, during normal operational use of the device. The first and second passageway portions (the surface of 65 and the rightmost end of 24 are static in that these portions have no moving parts).

When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP 2125. 

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references on the 892 sheet disclose similar couplings.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
	/CRAIG J PRICE/           Primary Examiner, Art Unit 3753